1

2

3

4                          IN THE UNITED STATES DISTRICT COURT
5                       FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                   Case No.: 1:13-CR-00007-DAD-BAM
8                        Plaintiff,               ORDER OF RELEASE
9          v.
10    MARCELLO JEROME PINKNEY,
11                       Defendant.
12

13         The above named defendant having been sentenced on June 17, 2019, to Time Served,
14
           IT IS HEREBY ORDERED that the defendant shall be released forthwith. A certified
15
     Judgment and Commitment order to follow.
16

17   IT IS SO ORDERED.
18
        Dated:   June 17, 2019
19                                                UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28
